IN THE SUPREME COURT OF THE STATE OF DELAWARE

MURRAY ZUCKER,                         §
                                       §     No. 606, 2016
      Plaintiff Below,                 §
      Appellant,                       §
                                       §     Court Below:
 v.                                    §
                                       §     Court of Chancery
GERALD L. HASSELL, ROBERT P.           §     of the State of Delaware
KELLY, RUTH E. BRUCH,                  §
NICHOLAS M. DONOFRIO,                  §     C.A. No. 11625
EDMUND F. KELLY, RICHARD J.            §
KOGAN, MICHAEL J. KOWALSKI,            §
JOHN A. LUKE, JR., MARK A.             §
NORDENBERG, CATHERINE A.               §
REIN, WILLIAM C. RICHARDSON,           §
SAMUEL C. SCOTT III, JOHN P.           §
SURMA, STEVEN G. ELLIOTT,              §
ROBERT MEHRABIAN, WESLEY               §
W. VON SCHACK, RICHARD                 §
MAHONEY, JORGE RODRIGUEZ               §
and DAVID NICHOLS,                     §
                                       §
      Defendants Below,                §
      Appellees,                       §
                                       §
And                                    §
                                       §
THE BANK OF NEW YORK                   §
MELLON CORPORATION,                    §
                                       §
      Nominal Defendant Below,         §
      Appellee.                        §

                          Submitted:   June 14, 2017
                          Decided:     June 19, 2017

Before VALIHURA, VAUGHN and SEITZ, Justices.
                                        ORDER

         This 19th day of June 2017, the Court, having considered this matter on the oral

arguments and briefs of the parties, has concluded that the same should be affirmed on the

basis of and for the reasons assigned by the Court of Chancery in its Memorandum Opinion

of November 30, 2016.

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the Court

of Chancery be, and the same hereby is, AFFIRMED.

                                           BY THE COURT:

                                           /s/ Karen L. Valihura
                                                  Justice




                                             2